Title: To Thomas Jefferson from W. Willis, 5 December 1807
From: Willis, W.
To: Jefferson, Thomas


                        
                            Respected Sir
                            
                            Raleigh Decr 5th 1807
                        
                        I have come on to this place by easy stages since I had the honor of waiting upon you in Washington. And as
                            the people from the interiour of The States have been flocking to the Market towns with their produce I have had a
                            considerable oppertunity of knowing their sentiments, respecting the present situaation of our political affairs. They
                            wish for Peace, but seem willing to sacrifice every thing in support of our National honor & Independence
                        There is also another subject, Sir, in which they seem to be Equally interested this is respecting your
                            consenting to fill the Chair of state for another term This seems to be the General wish, and they seem to hope that for
                            the Good of the Country you will be induced to sacrifice your case, and suspend the enjoyment of that retirement which is
                            so agreeable to your turn of mind.
                        I have convers’d with several intelligent members of the legislature of this State, which is now in Session,
                            And will in a day or two address you, Sir, as a body. Whatever Sir may be your determination my sincere wishes are, that
                            in the gratifitude of our countrymen and the blessings of heaven you may experience the reward of your toils 
                  I am Sir With
                            Respectfull Esteem Your Hble Servt
                        
                            W. Willis
                            
                        
                    